Citation Nr: 0708552	
Decision Date: 03/22/07    Archive Date: 04/09/07

DOCKET NO.  05-16 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a mental health 
condition diagnosed as psychosomatic disease.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to May 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating decision of the Department 
of Veteran's Affairs (VA) Regional Offices (ROs) in 
Newington, Connecticut which denied service connection for a 
mental health condition diagnosed as psychosomatic disease.

The veteran provided testimony at a Travel Board hearing 
conducted by the undersigned Veterans Law Judge in December 
2005, a transcript of which is on record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA is required to provide a medical examination or obtain a 
medical opinion when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) there is 
insufficient competent medical evidence on file to make a 
decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 
3.159(c)(4)(i) (2006).

There is competent evidence of a current disability, as VA 
outpatient treatment records contain findings of depression 
and rule out bipolar disorder.  He has also testified to 
current psychiatric symptoms.

There is also evidence of in-service psychiatric 
symptomatology.  While on active duty in April 1979, the 
veteran was evaluated at the Community Mental Health 
Activity.  At his hearing, the veteran indicated that he 
began experiencing depression and paranoia in service.

The United States Court of Appeals for Veterans Claims 
(Court) has specified that the threshold for satisfying the 
third prong of the standard noted above, is "low."  
McLendon v. Nicholson, 20 Vet. App. at 83.  At the hearing 
the veteran indicated that the psychiatric symptoms that 
began in service had continued up to the present.

This case meets the threshold under McLendon for 
necessitating a VA examination.  An examination is needed to 
clarify the current diagnosis and obtain a competent opinion 
as to whether any current psychiatric symptomatology is 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a 
psychiatric examination in order to 
determine whether he has a current 
psychiatric disability that had its onset 
in service or is otherwise related to 
service.  The examiner should review the 
claims folder and note such review in the 
examination report or in an addendum to 
the report.

Keeping in mind that the veteran is 
competent to report symptoms that he 
experienced in service, and that VA is 
required to obtain medical opinions that 
take into account those statements, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability began in 
service, or is otherwise related to a 
disease or injury in service.

The examiner should provide a rationale 
for all opinions. 

2.  The claim should be re-adjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be issued.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



